In an action by the owner and the lessee of a gasoline service station to enjoin the City of New York and the New York City Transit Authority from locating and maintaining certain bus stops and turn-around or terminal points on the frontages of said gasoline service station, the appeal is from a judgment entered after a trial before a Special Referee, dismissing the complaint. Judgment unanimously affirmed, without costs. No opinion.
Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.